Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/13/22 and 12/7/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein in the condition of minimum expansion of the compensation chamber the thrusting portion of the membrane takes up a first configuration which is mirrored, with respect to a reference plane passing through the perimeter inlet portion of the membrane, to a second configuration of the thrusting portion of the membrane in the condition of maximum expansion of the compensation chamber” of claim 5  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes given the configuration of the hydraulic tank being asymmetrical (due to the protuberance) it is impossible for the Figures as illustrates to meet the claim recited in claim 5, which requires a symmetrical tank. Appropriate correction is required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 1 recites the limitation “the membrane comprises… a perimeter inlet portion arranged between the perimeter fixing portion and the thrusting portion.” Examiner notes that “a perimeter inlet portion” is only a name applicant has assigned to a portion of the membrane and does not impart any structural detail beyond the requirement that it is arranged between the perimeter fixing portion and the thrusting portion. In other words, the point of the inlet perimeter portion can be any area located between the perimeter fixing portion and thrusting portion of the membrane and does not require structural details of a perimeter inlet. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
The term “approximately ” in claim 2 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is unclear to the Examiner what exact distance between the perimeter inlet portion and the second wall that meets the required percentage recited by the claim and whether percentages close to those listed, such as 32%, would be considered approximately 35%.  Examiner suggests removing the word approximately to eliminate the indefiniteness within the claim. 
Claim 6 recites “a cover having a first wall and a side wall” and “a container comprising a base wall and a side wall”. Examiner notes it is unclear as to what exactly Applicant is attempting to claim with these recitations due to already recited first wall, side wall of the bicycle tank. It remains unclear without additional support language as to whether the first wall, side wall, and base wall are merely an overlap to the same limitations found in claim and as such the Applicant is attempting to narrow the claim to include that those walls are composed of a container and cover; or whether Applicant is claiming duplicates of a side wall, and first wall. 
Claim 7-10 are rejected based of their dependence of rejected claim 6. 
Examiner notes that for purposes of examination, the Examiner has interpreted the claim, such that the claim language is reciting that the container and the cover are components which make up the first wall, side wall and second wall of the tank. In other words, claim 6 is attempting to narrow the claim by requiring the limitations of a cover and container to form the tank of claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neutsch, U.S. Patent Publication 2017/0002841 (hereinafter “Neutsch”). 
In Reference to Claim 1: 
Neutsch discloses a hydraulic tank for a bicycle, the hydraulic tank comprising: a first wall; a second wall opposite to the first wall and configured to place the tank in liquid communication with a hydraulic cylinder; a side wall that extends between the first wall and the second wall; an elastically deformable membrane operating between the first wall and the second wall and defining inside the tank a compensation chamber having a volume variable between a maximum volume defined in a condition of maximum expansion of the compensation chamber and a minimum volume defined in a condition of minimum expansion of the compensation chamber; wherein the membrane comprises a perimeter fixing portion which is fixed to the tank, a thrusting portion configured to act on a liquid provided in the tank and a perimeter inlet portion arranged between the perimeter fixing portion and the thrusting portion, wherein in the condition of minimum expansion of the compensation chamber the thrusting portion is completely arranged between the perimeter inlet portion of the membrane and the second wall of the tank. See, Annotated Neutsch Figure 5 below which points out all of Applicant’s limitation found in the drawing. 

    PNG
    media_image1.png
    807
    1431
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    211
    520
    media_image2.png
    Greyscale
	Examiner notes that although minimum expansion is not illustrated that the thrusting portion would be completely arranged between the perimeter inlet portion of the membrane and the second wall of the tank as can be seen by Examiner illustration below. 





In Reference to Claim 2: 
	Neutsch further discloses wherein said perimeter inlet portion is arranged at a distance from the second wall of the tank that is between 35% and 65% of a distance between the first wall and the second wall of the tank. Examiner notes that given perimeter inlet portion is a region of the membrane which fluctuates between positions of the maximum (can be seen in the Annotated Neutsch Figure 5, above) and a minimum (as can be seen from the second image created by the Examiner), there will be periods wherein the perimeter inlet portion will be between 35 and 65% of a distance between the first and second wall of the tank. This will occur when the volume of hydraulic fluid within the tank is between 35 and 65% maximum capacity. 
In Reference to Claim 3: 
Neutsch further discloses wherein a first portion of tank subtended between the first wall of the tank and a reference plane (P) passing through the perimeter inlet portion of the membrane defines a volume between 35% and 65% of the maximum volume of the tank.
Examiner notes that given perimeter inlet portion is defined as a region and not an exact point on the membrane and said membrane fluctuates between positions of the maximum (as can be seen in the Annotated Neutsch Figure 5, above) and a minimum (as can be seen from the second image created by the Examiner), that the plane could be located in any position throughout the tank and therefore Neutsch meets the claim limitation.
In Reference to Claim 4: 
	Neutsch further discloses wherein a distance between the perimeter inlet portion of the membrane and the second wall of the tank is equal to a distance between the perimeter inlet portion of the membrane and the first wall of the tank. 
Examiner notes that given perimeter inlet portion is defined as a region and not an exact point on the membrane and said membrane fluctuates between positions of the maximum (as can be seen in the Annotated Neutsch Figure 5, above) and a minimum (as can be seen from the second image created by the Examiner), that the plane could be located in any position throughout the tank and therefore Neutsch meets the claim limitation. In addition, it is of note that this event will occur when the perimeter inlet portion is located in the middle of the tank, occurring when the tank is at around 50% capacity. 
In Reference to Claim 5: 
Neutsch further discloses wherein in the condition of minimum expansion of the compensation chamber the thrusting portion of the membrane takes up a first configuration which is mirrored, with respect to a reference plane passing through the perimeter inlet portion of the membrane, to a second configuration of the thrusting portion of the membrane in the condition of maximum expansion of the compensation chamber. See, the two figured above, the annotated figure showing maximum expansion and the figure provided by the Examiner showing the minimum configuration. Examiner notes that the configuration shown in Neutsch is the same exact configuration for the maximum and minimum as shown in Applicant’s Figure 2 and 3. 


In Reference to Claim 6: 
Neutsch further discloses a cover having a first wall and a side wall joined to the first wall and a container comprising a base wall and a side wall joined to the base wall and extending away from the base wall towards the first wall of the cover; the first wall of the tank being defined by the first wall of the cover, the second wall of the tank being defined by the base wall of the container and the side wall of the tank being defined by the side wall of the cover and by the side wall of the container. See, Annotated Figure above which directed Applicant’s attention to the container, cover and said container walls. 
In Reference to Claim 7: 
Neutsch further discloses wherein the side wall of the container comprises a free end edge (176) and wherein the perimeter inlet portion of the membrane is arranged at said free end edge. Examiner notes that the perimeter inlet portion of the membran3e is arranged at said free edge during periods wherein the volume is not at maximum capacity. 
In Reference to Claim 8: 
Neutsch further discloses wherein the side wall of the cover is constrained to the container in a respective constraint area and wherein the perimeter fixing portion of the membrane is constrained to at least one of the cover or the container at said constraint area. See, Neutsch Figure 5 which illustrates the container in a respective constraint area (fastening element 152) and wherein the perimeter fixing portion of the membrane is constrained to the cover or container (in this case both). 
	
In Reference to Claim 9: 
	Neutsch further discloses wherein a constraint area is arranged at the free end edge of the side wall of the container. See, Annotated Figure above which indicates a constraint area for the membrane wherein it is constrained by the cover and container is located at the free end edge (the location where the cover and container meet). 
	In Reference to Claim 10: 
	Neutsch further discloses wherein the perimeter fixing portion of the membrane is constrained between the side wall of the cover and the sidewall of the container. See, Annotated Figure 5 above.
 	In Reference to Claim 15: 
	Neutsch further discloses wherein a bicycle hydraulic brake control device comprising: a hydraulic cylinder; a piston slidably mounted in the hydraulic cylinder; and the hydraulic tank according to claim 1. See, Figure 5 which shows all the details and Figure 4 which shows the brake with the brake hand lever; See also Paragraph [0093] which discloses that the brake is meant for a bicycle. 

Claim(s) 1-4, 11-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruckh, U.S. Patent Publication 2008/0060885 (hereinafter “Ruckh”). 
In Reference to Claim 1: 
Ruckh discloses a hydraulic tank for a bicycle, the hydraulic tank comprising: a first wall; a second wall opposite to the first wall and configured to place the tank in liquid communication with a hydraulic cylinder; a side wall that extends between the first wall and the second wall; an elastically deformable membrane operating between the first wall and the second wall and defining inside the tank a compensation chamber having a volume variable between a maximum volume defined in a condition of maximum expansion of the compensation chamber and a minimum volume defined in a condition of minimum expansion of the compensation chamber; wherein the membrane comprises a perimeter fixing portion which is fixed to the tank, a thrusting portion configured to act on a liquid provided in the tank and a perimeter inlet portion arranged between the perimeter fixing portion and the thrusting portion, wherein in the condition of minimum expansion of the compensation chamber the thrusting portion is completely arranged between the perimeter inlet portion of the membrane and the second wall of the tank. See, Annotated Neutsch Figure 5 below which points out all of Applicant’s 
    PNG
    media_image3.png
    882
    986
    media_image3.png
    Greyscale
limitation found in the drawing.

In Reference to Claim 2: 
Ruckh further discloses wherein said perimeter inlet portion is arranged at a distance from the second wall of the tank that is between 35% and 65% of a distance between the first wall and the second wall of the tank. Examiner notes that given perimeter inlet portion of the membrane is a region of the membrane which fluctuates between positions depending on fluid pressure, there will be periods wherein the perimeter inlet portion will be between 35 and 65% of a distance between the first and second wall of the tank. Furthermore, as illustrated below at the plane indicated by the Examiner the perimeter inlet portion is located between the region recited by the claim. 

    PNG
    media_image4.png
    560
    640
    media_image4.png
    Greyscale

	
In Reference to Claim 3: 
Ruckh further discloses wherein a first portion of tank subtended between the first wall of the tank and a reference plane (P) passing through the perimeter inlet portion of the membrane defines a volume between 35% and 65% of the maximum volume of the tank.
Examiner notes that given perimeter inlet portion is defined as a region and not an exact point on the membrane and said membrane fluctuates between positions of the maximum and minimum which would meet the position of volume as recited by the claim. See, Examiner’s Annotated Figure of Ruckh in the rejection of claim 2 which illustrates that in the Ruckh discloses said limitation in the Figure.
In Reference to Claim 4: 
Ruckh further discloses wherein a distance between the perimeter inlet portion of the membrane and the second wall of the tank is equal to a distance between the perimeter inlet portion of the membrane and the first wall of the tank.  See, the Annotated Figure of Ruckh in claim 2 which illustrates that the perimeter inlet portion of the membrane is located at a position wherein it is equal distance to the first and second wall of the tank. Examiner notes that it is those locations the perimeter inlet contacts the dotted plane that this condition exists. 
In Reference to Claim 11: 
Ruckh further discloses wherein the first wall of the tank comprises an inner surface facing towards the second wall of the tank and comprising a protuberance that projects towards the membrane. See, Annotated Figure directly above which labels the protuberances, in addition look at Figure 11 and 15 which shows protuberances in the cover as well in slightly different embodiments. 
In Reference to Claim 12: 
Ruckh further discloses wherein the protuberance extends up to the side surface of the tank. See, Ruckh Figure 2 which shows the proturbance extending up to the side surface; See also Figure 6 and 14 which illustrate the protuberance extending up to the side surface as well. 
 In Reference to Claim 15: 
Ruckh further discloses wherein a bicycle hydraulic brake control device comprising: a hydraulic cylinder; a piston slidably mounted in the hydraulic cylinder; and the hydraulic tank according to claim 1. See, Figure 1, 2 and Abstract which discusses that the hydraulic brake is for a bicycle.  
Allowable Subject Matter
Claim 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 and 14 both recite limitations regarding the protuberances located on the first wall or cover wall of the hydraulic unit. Although protuberances on the cover wall are known as taught by Ruckh above, the specific configuration of the protuberance as taught in Claim 13 and 14 are not recited. 
Claim 13 recites “wherein the protuberance … is inclined with respect to the side wall of the tank” as illustrated in an angular configuration in Applicant’s Figure 4 (illustrating the cover of the hydraulic reservoir). The prior art of record fails to disclose using an inclined protuberance with respect to the side wall and such a modification is more than just a design choice as discussed by Applicant in paragraph [0067] (the purpose is to improve an undesired suction effect from the membrane to the cover). As such, Examiner does not believe it would have been obvious to a person having ordinary skill in the art to modify the prior art to produce a protuberance as claimed in claim 13 and has indicated such claim language as allowable if rewritten into independent form. 
Claim 14 recites “wherein the protuberance comprises two opposite side walls a central wall that connects the two side walls and a groove formed on the central wall open to both the side walls” as illustrated in Applicant’s Figure 4 ((illustrating the cover of the hydraulic reservoir). The prior art fails to disclose using such a configuration to produce a protuberance and such a modification is more than just a design choice as discussed by Applicant in paragraph [0070] (the purpose is to improve an undesired suction effect from the membrane to the cover). As such, Examiner does not believe it would have been obvious to a person having ordinary skill in the art to modify the prior art to produce a protuberance as claimed in claim 14 and has indicated such claim language as allowable if rewritten into independent form. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/           Examiner, Art Unit 3745